     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: CARMEN JOHN PERRI
 8

 9
                           UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
11

12
                                           Case No.
13   CARMEN JOHN PERRI, an
                                           Complaint For Damages And
14   individual,                           Injunctive Relief For:
15
                     Plaintiff,             1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
17
                                               seq. as amended by the ADA
18                                             Amendments Act of 2008 (P.L. 110-
     VAHE POLADIAN, an individual;
19                                             325).
     JACQUELINE POLADIAN, an
20   individual; and DOES 1-10,
                                            2. VIOLATIONS OF THE UNRUH
     inclusive,
21                                             CIVIL RIGHTS ACT, CALIFORNIA
                                               CIVIL CODE § 51 et seq.
22                  Defendants.
23

24
           Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendants
25
     VAHE POLADIAN, an individual; JACQUELINE POLADIAN, an individual; and
26
     Does 1-10 (“Defendants”) and alleges as follows:
27
                                        PARTIES:
28

                                             1
                                        COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 2 of 9 Page ID #:2


 1         1.     Plaintiff’s musculoskeletal and neurological systems are impaired.
 2
     These impairments result in weakness, fatigue, pain, and loss of strength in his arms,
 3
     hands, and legs. He has also developed permanent nerve damage that has caused
 4

 5   increased pain and limits his ability to function and limits his mobility, especially for

 6   any extended period of time. He is substantially limited in performing one or more
 7   major life activities, including but not limited to: walking, standing, ambulating,
 8
     and/or sitting. Plaintiff’s circulatory and cardiovascular systems are impaired.
 9
     Specifically, Plaintiff has been diagnosed with Atrial Fibrillation. This substantially
10

11   limits his ability to walk, stand, ambulate, breath, sit, or otherwise function. As a

12   result of his impairments, he is subject to falls, unsteady on his feet, cannot walk for
13   any significant distance without having to periodically rest, and often relies upon
14
     mobility devices to ambulate including a cane, walker, or wheelchair. With such
15
     disabilities, Plaintiff qualifies as a member of a protected class under the Americans
16

17   with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA

18   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
19   ADA set forth at 28 C.F.R. §§ 36.101 et seq. He was issued a Disabled Person
20
     Parking Placard by the State of California in June 2017.
21
           2.     Plaintiff brings this action acting as a “private attorney general” as
22

23   permitted under the ADA to privatize enforcement of the ADA without the

24   American tax payer(s) bearing the financial tax burden for such action.
25         3.     Plaintiff is informed and believes and thereon alleges that Defendant
26   JACQUELINE POLADIAN, an individual, owned the property located at 3530
27   Irvine Avenue, Irvine, California 92660 (“Property”) on or around March 13, 2019.
28         4.     Plaintiff is informed and believes and thereon alleges that Defendant
                                                2
                                           COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 3 of 9 Page ID #:3


 1   JACQUELINE POLADIAN, an individual, owns the Property currently.
 2          5.     Plaintiff is informed and believes and thereon alleges that Defendant
 3   VAHE POLADIAN, an individual, owned, operated, and controlled Minute King
 4   Markets (“Business”) located at the Property on March 13, 2019.
 5          6.     Defendant VAHE POLADIAN, an individual, operates and controls the
 6   Business located at the Property currently.
 7          7.     Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the subject property and business, or their
 9   relative responsibilities in causing the access violations herein complained of, and
10   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
11   informed and believes that each of the Defendants herein, including Does 1 through
12   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
13   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
14   when the true names, capacities, connections, and responsibilities of the Defendants
15   and Does 1 through 10, inclusive, are ascertained.
16                               JURISDICTION AND VENUE
17          8.     This Court has subject matter jurisdiction over this action pursuant
18   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
19          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
20   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
21   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
22   federal ADA claims in that they have the same nucleus of operative facts and
23   arising out of the same transactions, they form part of the same case or controversy
24   under Article III of the United States Constitution.
25          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
26   real property which is the subject of this action is located in this district and because
27   Plaintiff's causes of action arose in this district.
28                                FACTUAL ALLEGATIONS
                                                  3
                                             COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 4 of 9 Page ID #:4


 1         11.    Plaintiff went to the Business on or about March 13, 2019for the dual
 2   purpose of making a purchase and to confirm that this public place of
 3   accommodation is accessible to persons with disabilities within the meaning federal
 4   and state law.
 5         12.    The Business is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7         13.    Parking spaces are one of the facilities, privileges and advantages
 8   reserved by defendants to persons at the property serving the Business.
 9         14.    Unfortunately, although parking spaces were one of the facilities
10   reserved for patrons, there were no designated parking spaces available for persons
11   with disabilities that complied with the Americans with Disability Act Accessibility
12   Guidelines (“ADAAG”) on March 13, 2019.
13         15.    At that time, instead of having architectural barrier free facilities for
14
     patrons with disabilities, Defendants have: a built up curb ramp that projects from
15
     the sidewalk and into the access aisle (Section 406.5) and is in excess of the
16

17   maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

18   there were no compliant designated disabled parking serving the Business designed
19   for persons with disabilities.
20         16.    Subject to the reservation of rights to assert further violations of law
21   after a site inspection found infra, Plaintiff asserts there are additional ADA
22   violations which affect him personally.
23         17.    Plaintiff is informed and believes and thereon alleges Defendants had
24   no policy or plan in place to make sure that there was compliant accessible parking
25   reserved for persons with disabilities prior to March 13, 2019.
26         18.    Plaintiff is informed and believes and thereon alleges Defendants have
27   no policy or plan in place to make sure that the designated disabled parking for
28   persons with disabilities comport with the ADAAG.
                                                4
                                           COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 5 of 9 Page ID #:5


 1          19.   Plaintiff personally encountered these barriers. The presence of these
 2   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 3   conditions at public place of accommodation and invades legally cognizable
 4   interests created under the ADA.
 5          20.   The conditions identified supra in paragraph 15 are necessarily related
 6   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
 7   the major life activities of walking, standing, ambulating, and sitting; Plaintiff is the
 8   holder of a disabled parking placard; and because the enumerated conditions relate
 9   to the use of the accessible parking, relate to the slope and condition of the
10   accessible parking and accessible path to the accessible entrance, and relate to the
11   safety of the accessible path to the accessible entrance.
12          21.   As an individual with a mobility disability who at times relies upon a
13   wheelchair or other mobility device, Plaintiff has a keen interest in whether public
14   accommodations have architectural barriers that impede full accessibility to those
15   accommodations by individuals with mobility impairments.
16          22.   Plaintiff is being deterred from patronizing the Business and its
17   accommodations on particular occasions, but intends to return to the Business for the
18   dual purpose of availing himself of the goods and services offered to the public and
19   to ensure that the Business ceases evading its responsibilities under federal and state
20   law.
21          23.   Upon being informed that the public place of accommodation has
22   become fully and equally accessible, he will return within 45 days as a “tester” for
23   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
24   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
25          24.   As a result of his difficulty experienced because of the inaccessible
26   condition of the facilities of the Business, Plaintiff was denied full and equal access
27   to the Business and Property.
28          25.   The Defendants have failed to maintain in working and useable
                                                 5
                                            COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 6 of 9 Page ID #:6


 1   conditions those features required to provide ready access to persons with
 2   disabilities.
 3          26.      The violations identified above are easily removed without much
 4   difficulty or expense. They are the types of barriers identified by the Department of
 5   Justice as presumably readily achievable to remove and, in fact, these barriers are
 6   readily achievable to remove. Moreover, there are numerous alternative
 7   accommodations that could be made to provide a greater level of access if complete
 8   removal were not achievable.
 9          27.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
10   alleges, on information and belief, that there are other violations and barriers in the
11   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
12   notice regarding the scope of this lawsuit, once he conducts a site inspection.
13   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
14   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
15   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
16   have all barriers that relate to his disability removed regardless of whether he
17   personally encountered them).
18          28.      Without injunctive relief, Plaintiff will continue to be unable to fully
19   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
20                                 FIRST CAUSE OF ACTION
21    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
22      42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
23                                          (P.L. 110-325)
24          29.      Plaintiff re-alleges and incorporates by reference all paragraphs alleged
25   above and each and every other paragraph in this Complaint necessary or helpful to
26   state this cause of action as though fully set forth herein.
27          30.      Under the ADA, it is an act of discrimination to fail to ensure that the
28   privileges, advantages, accommodations, facilities, goods, and services of any place
                                                  6
                                              COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 7 of 9 Page ID #:7


 1   of public accommodation are offered on a full and equal basis by anyone who owns,
 2   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
 3   Discrimination is defined, inter alia, as follows:
 4                a.     A failure to make reasonable modifications in policies, practices,
 5                       or procedures, when such modifications are necessary to afford
 6                       goods, services, facilities, privileges, advantages, or
 7                       accommodations to individuals with disabilities, unless the
 8                       accommodation would work a fundamental alteration of those
 9                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10                b.     A failure to remove architectural barriers where such removal is
11                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
13                       Appendix "D".
14                c.     A failure to make alterations in such a manner that, to the
15                       maximum extent feasible, the altered portions of the facility are
16                       readily accessible to and usable by individuals with disabilities,
17                       including individuals who use wheelchairs, or to ensure that, to
18                       the maximum extent feasible, the path of travel to the altered area
19                       and the bathrooms, telephones, and drinking fountains serving
20                       the area, are readily accessible to and usable by individuals with
21                       disabilities. 42 U.S.C. § 12183(a)(2).
22         31.    Any business that provides parking spaces must provide accessible
23   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
24   Standards, parking spaces and access aisles must be level with surface slopes not
25   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
26   Standards, access aisles shall be at the same level as the parking spaces they serve.
27   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
28   required to be nearly level in all directions to provide a surface for wheelchair
                                                7
                                           COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 8 of 9 Page ID #:8


 1   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
 2   provide a level access aisle in the designated disabled parking space is a violation of
 3   the law and excess slope angle in the access pathway is a violation of the law.
 4         32.       A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily accessible
 6   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7         33.       Here, the failure to ensure that accessible facilities were available and
 8   ready to be used by Plaintiff is a violation of law.
 9         34.       Given its location and options, Plaintiff will continue to desire to
10   patronize the Business but he has been and will continue to be discriminated against
11   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
12   the barriers.
13                                SECOND CAUSE OF ACTION
14       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
15         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         36.       California Civil Code § 51 et seq. guarantees equal access for people
19   with disabilities to the accommodations, advantages, facilities, privileges, and
20   services of all business establishments of any kind whatsoever. Defendants are
21   systematically violating the UCRA, Civil Code § 51 et seq.
22         37.       Because Defendants violate Plaintiff’s rights under the ADA, they also
23   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
24   violations are ongoing.
25         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
26   actions constitute discrimination against Plaintiff on the basis of a disability, in
27   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
28   previously put on actual or constructive notice that the Business is inaccessible to
                                                  8
                                              COMPLAINT
     Case 8:19-cv-01200-DSF-MRW Document 1 Filed 06/14/19 Page 9 of 9 Page ID #:9


 1   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
 2   inaccessible form, and Defendants have failed to take actions to correct these
 3   barriers.
 4                                         PRAYER
 5    WHEREFORE, Plaintiff prays that this court award damages provide relief as
 6   follows:
 7         1.     A preliminary and permanent injunction enjoining Defendants from
 8   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
 9   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
10   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
11   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
12   under the Disabled Persons Act (Cal. C.C. §54) at all.
13         2.     An award of actual damages and statutory damages of not less than
14   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
15         3.     An additional award of $4,000.00 as deterrence damages for each
16   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
17   LEXIS 150740 (USDC Cal, E.D. 2016);
18         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
19   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
20                               DEMAND FOR JURY TRIAL
21         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
22   raised in this Complaint.
23

24   Dated: June 14, 2019             MANNING LAW, APC
25

26                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
27                                       Michael J. Manning, Esq.
28                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
                                                9
                                           COMPLAINT
